Case 1:19-cv-01910-CFC Document 79 Filed 05/24/21 Page 1 of 2 PagelD #: 1156

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

EPI HEALTH, LLC and ALLERGAN, INC.,  )
)
Plaintiffs, )
) C.A.No. 19-1910 (CFC)
Vv. )
)
TARO PHARMACEUTICALS, INC., )
)
Defendant. )

STIPULATION AND ORDER OF DISMISSAL

Plaintiffs EP] Health, LLC and Allergan, Inc., and Defendant Taro Pharmaceuticals, Inc.

(“Taro”), by their respective undersigned counsel, hereby STIPULATE and AGREE as follows:

l. All claims and counterclaims, defenses, motions and petitions asserted in this
Action are dismissed without prejudice;

2. Each party shall bear its own costs and attorneys’ fees with respect to the matters
dismissed hereby;

3. The parties each expressly waive any right to appeal or otherwise move for relief
from this Stipulation and Order;

4. This Court retains jurisdiction over the parties for purposes of enforcing this
Stipulation and Order; and

5. This Stipulation and Order shall finally resolve the Action between the parties.
Case 1:19-cv-01910-CFC Document 79 Filed 05/24/21 Page 2 of 2 PagelD #: 1157

MorrIs, NICHOLS, ARSHT & TUNNELL LLP

SLs/ Jeremy A. Tigan

Jack B. Blumenfeld (#1014)
Jeremy A. Tigan (#5239)

1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899

(302) 658-9200
jblumenfeld@morrisnichols.com
jtigan@morrisnichols.com

Attorneys for Plaintiffs EPI Health, LLC
and Allergan, Inc.

May 21, 2021

YOUNG CONAWAY STARGATT & TAYLOR, LLP

/s/ Robert M. Vrana
Adam W. Poff (#43990)
Robert M. Vrana (#5666)
Rodney Square

1000 North King Street
Wilmington, DE 19801
(302) 571-6600
apoff@ycst.com
rvrana@ycst.com

Attorneys for Defendant Taro
Pharmaceuticals, Inc.

IT IS SO ORDERED this 24 aay of Maw , 2021.

OF LY

The Honorable Colm F. Congfolly
